   Case
     Case
        1:19-cv-03422-GBD
           1:19-cv-03422 Document
                           Document
                                  4 5Filed
                                        Filed
                                           04/17/19
                                              04/18/19Page
                                                        Page
                                                           1 of1 1of 1




                                                        19-3422




4/18/2019                                               /S/ P. NEPTUNE
